 

Exhibit 10.28

 

Addendum B to Vendor exclusivity agreement between Kalisthenics and Targeted
Medical

Pharma (TMP)

 

1.During the term of this Agreement, Kalisthenics shall purchase Products from
TMP at the average wholesale price (the “AWP”) as may be set from time to time
by TMP, plus any applicable taxes and shipping (together, the “Gross Invoice
Amount”). TMP shall issue an invoice with respect to each Product sold to
Kalisthenics upon shipment of Products to Kalisthenics. Kalisthenics shall be
entitled to a discount on the price of the Products on each invoice if such
invoice is paid within certain timely pay discount terms described herein and is
consistent with discounts provided to other vendors. The discounts shall be
applied if payment is received by TMP within 45 days of Invoice Date. The “Net
Invoice Amount” shall be the AWP minus any applicable timely payment discount
under such invoices plus taxes and shipping. Any invoice not paid within
discount terms shall be due and payable at Gross Invoice Amount three hundred
and ninety (390) days from Invoice Date.

 

2.This agreement provides for exclusivity for distribution of products as the
sole distributor to Skilled Nursing Facilities and other Long Term Care
Facilities in the state of California and non-exclusive rights for distribution
outside California only and should not be construed to provide exclusivity of
distribution to other entities including but not limited to physician’s offices,
general pharmacies that do not supply Long Term Care facilities, and acute care
hospitals.

 

3.This addendum will be added to the previously signed agreement between
Kalisthenics and TMP signed August 19, 2011

 

  /s/ David Zeffren   David Zeffren   Senior Vice President, Kalisthenics, Inc.
          9/19/2011   Date           /s/ William Shell   William Shell, MD  
CEO, Targeted Medical Pharma           9/19/2011   Date

 

 

 